PER CURIAM.
The success of the claim asserted by the appellant in this case is dependent upon its supporting allegations to the effect that a conveyance made by John F. Gulledge of his homestead property was not absolute and unconditional, as, on its face, it purported to be, but was made to secure an indebtedness owing by him to his grantee. The trial court made a finding that the instrument in question was not a mortgage, but was an absolute and unconditional conveyance of Gulledge’s title and interest. Our conclusion is that the evidence is not such as to warrant this court in setting aside that finding. To say the least, it is not clearly made to appear that that finding waé an improper one.
The decree appealed from is affirmed.